McCulloch, J., (dissenting.) I am of the opinion that if the strip of territory has not been legally annexed to the State of Arkansas and to Upper .Township in Sebastian County (which question we have not considered), the judgment of the justice of the peace is void, and can be so declared in the habeas corpus proceeding, because it shows on its face that the alleged offense was not committed within the jurisdiction of the court. The whole record of conviction properly comes before the court on the hearing of the petition for habeas corpus, and it shows on its face that appellant was convicted of the commission of the act in the territory described. If the territory is foreign to the limits of the State, it is the same as if the judgment had recited that the offense had been committed in some other State or some other county, beyond the jurisdiction of the court. I think, therefore, that the other questions in the case are properly before us, and that we should determine them. Mr. Justice Battle — concurs herein.